 310DECISIONS OF NATIONALLABOR RELATIONS BOARDProvincialHouse,Inc.andNursing and ConvalescentHome Employees Division,Service Employees Interna-tionalUnion, Local No. 79, AFL-CIO. Case 7-CA-7705May 4, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUpona charge filed by Nursing and ConvalescentHome Employees Division,Service Employees Interna-tional Union,Local No. 79, AFL-CIO(hereinafter calledthe Union),the Regional Director for the National LaborRelations Board for Region 7, issued a complaint datedJanuary16, 1970,alleging that Provincial House, Inc.,hereinafter called Respondent,had engaged in and wasengaging in unfair labor practices within the meaningof Sections 8(a)(5) and(1)and 2(6)and(7)of theNational Labor Relations Act, as amended.Copies ofthe charge,complaint, and notice of hearing beforea Trial Examiner were duly served upon Respondent.With respect to the unfair labor practices,the com-plaint alleges, in substance,that on or about October24, 1969,pursuant to an election in which a majorityof unit employees cast ballots for the Union,the saidUnionwas certified by the Board'as exclusive bargainingrepresentative of Respondent'semployees in the unitfound appropriate;that since on or about December,22, 1969,theUnion has requested,and is requestingRespondent to bargain collectively with it with respect"towages, hours, and other terms and conditions ofemployment of the employees in the unit foundappropriate,that since on or about January 6, 1970,Respondent has refused and is refusing to recognizeor bargain with the Union as such exclusive bargainingrepresentative.On January 26, 1970,Respondent filedits answer,denying the commission of the unfair laborpractices alleged.On February3, 1970,the General Counsel filed withthe NationalLaborRelations Board in Washington, D.C.,amotion to transfer case to and continue proceedingbefore the Board and for judgment on the pleadings.The General Counsel contends in effect, that in viewof Respondent's answer,the facts affirmatively pleaded,and the facts established and issues resolved in therepresentation proceeding,there are no issues of factor law requiring a hearing or Trial Examiner'sdecisionand recommendation,,and requests the issuance of aDecision and Order finding the violations as allegedin the complaint.On February 9, 1970,the Board issuedan order transferring proceeding to the Board and onthe same date a notice to show cause on or beforeFebruary 20, 1970,why the General Counsel'smotionfor'judgment on the pleadings should not be granted.On February 9, 1970, Respondent filed its answer inopposition to motion for transfer of case and judgment'Decision and Certification of Representative,Case 7-RC-9475of the pleadings. Respondent has failed to respond tothe notice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.Upon the entire record in this case, the Board makesthe following:Ruling on the Motion for Judgment on the PleadingsThe record establishes that pursuant to a Decisionand Direction of Election of July 8, 1969, and a Supple-mental Decision and Direction of Election issued bythe Regional Director for Region 7 on July 31, 1969,an election was conducted on August 27, 1969, amongemployees in a unit found appropriate and consistingof:All full-time and regular part-time nurses aides,orderlies, housekeeping employees, dietary employ-ees, laundry employees, and grounds and mainte-nance employees employed by the Employer atitsHastings,Michigan, facility, but excluding alloffice clerical employees, registered nurses, licensedpractical nurses, guards and supervisors as definedin the Act, and all other employees,The Union received a majority of the valid ballotscast.Thereafter, Respondent filed timely "Employer'sObjection to Conduct Affecting the Results of the Elec-tion." In a supplemental decision on objections andcertification of representative, the Regional Director on"October 24, 1969, overruled all of Respondent's objec-tions and certified the Union as exclusive collective-—bargaining representative for the employees in the unit.On November 14, 1969, Respondent filed with the Boarda request for review of the Regional' Director's supple-mental decision on objections and certification of repre-sentative. Thereafter, on December 4, 1969, the Boarddenied Respondent's request for review on the groundthatRespondent's request raised no substantial issuewarranting review.On December 22, 1969, the Union requested thatthe Respondent bargain with it collectively. This requestwas refused and on January 12, 1970, the Union filedthe charges upon which these proceedings are predicated.In its answer in opposition'to the motion, Respondentcontests the Board's assertion of jurisdiction over itand argues, alternatively, that even if there be jurisdic-tion under the Act, the certification in the underlyingrepresentation proceeding is invalid. By way of furtheranswer, Respondent contends basically that a hearingis a matter of right in an unfair labor practice proceedingand therefore must be held on the unfair labor practicecharge.It is clear that Respondent through both its answerto the complaint and answer in opposition to the motionis seeking to test the validity of the supplemental decisionof the Regional Director in overruling its objectionsand the denial by the Board of its request for reviewof the Regional, Director's supplemental decision andcertification of representative in Case 7-RC-9475. In182 NLRB No. 45 PROVINCIAL HOUSE, INCaddition,Respondent contends that the Board lacksjurisdiction,and, in so claiming,seeks to attack collaterally the stipulation of the parties on which the RegionalDirector relied in his Supplemental Decision andDirection of Election, in assertingjurisdiction over theRespondent Concerning this issue, the facts set forthin said stipulation satisfy the Board's jurisdictional stand-ards applicable to proprietary nursing homes, Respondent did not seek review of the Supplemental Decisionand Direction of Election, and the Regional Director'sjurisdictional finding is supported by substantial evidenceAccordingly,Respondent's contentionwithrespect to jurisdiction raises no material issue warrantinga hearing The remaining issues relate to Respondent'sclaim that the Regional Director erred in concludingthat its objections to the election failed to raise anysubstantial and material issues of fact warranting a hearing In this connection Respondent has made no offerof newly discovered or previously unavailable evidenceIt is well settled that the Board has authority to considerand determine motions for summary judgment and thatin such proceedings there is no absolute right to ahearing where there are no factual issues to be resolvedHaving made an independent review of the record inCase 7-RC-9475, we find that Respondent's contentionthat the Regional Director erred in overruling its objec-tions without a hearing raises no material issue affectingthe validity of the certificationAs all material issues have been decided by the Boardor are admitted by Respondent, there are no mattersrequiring a hearingbefore a Trial Examiner Accordingly,the General Counsel's motion for judgment on the plead-ings is grantedOn the basis of the record before itthe Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Delaware Corporation, is engaged inthe operation of four proprietarynursinghomes throughout the State of Michigan The place of business locatedatHastings,Michigan, is the only facility involved inthis proceedingDuring the year ending December 31,1968,Respondent, in the course and conduct of itsbusiness operations,received gross revenue in excessof $250,000 from the rendering of convalescent servicesDuring a 12-month period ending June 30, 1969, Respondent purchased natural gas in excess of $4,000 fromConsumers Power Co , a Michigan public utility Ninety(90) percent of the gas supplied by said utility to Respondent was piped directly from outside the State of MichiganOn the basis of the foregoing, we find that theEmployer's operations satisfy the Board's jurisdictionalstandards for proprietary nursing homes2 and thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the ActYSee e gUniversity Nursing Homes Inc168 NLRB 263IITHE LABOR ORGANIZATION INVOLVED311Respondent admits, and we find that,Nursing andConvalescentHome Employees Division,ServiceEmployees InternationalUnion, Local No 79, AFL-CIOisa labor organization within the meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA TheRepresentation ProceedingIThe unitThe following employees of Respondent constitutea unit appropriate for the purposes of collective bargainmg within themeaningof Section 9(b) of the ActAll full time and regular part-time nurses aides,orderlies, housekeeping employees, dietary employees, laundry employees, and grounds and mainte-nance employees employed by the Respondent atitsHastings,Michigan, facility, but excluding alloffice clerical employees,registered nurses, licensedpractical nurses, guards and supervisors as definedin the Act and all other employees2The certificationOn August 27, 1969, a majority of the employeesof theRespondent in said unit,ina secret electionconducted under the supervision of the Regional Directorfor Region 7, designated the Union as their representativefor the purpose of collective bargaining with theRespondent On October 24, 1969, the Regional Directorfor Region 7 certified the Union as the collective bargain-ing representative of the employees in the said unitand the Union continues to be such representativeBThe Request To Bargain and the Respondent's RefusalCommencing on or about December 22, 1969, andcontinuing to date, the Union has requested and isrequesting the Respondent to bargain collectively withitas the exclusive collective-bargaining representativeof all the employees in the above described unit Sinceon or about January 6, 1970, and continuing to date,the Respondent has refused,and continues to refuse,to bargain collectively with the Union as the exclusivecollective-bargaining representative of all the employeesin said unitWe find that the Union was duly certified by theBoard as collective bargaining representative of theemployees of the Employer in the appropriate unit andthat the Unionatalltimes sinceOctober 24, 1969,has been the exclusive collective-bargaining representa-tive of all the employees in the above described unit,within the meaning of Section 9(a) of the ActWefurther find that the Respondent has, since on or aboutJanuary 6, 1970, refused to bargain collectively withtheUnion as the exclusive bargaining representativeof its employees in the appropriate unit and that by 312DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch refusal,the *Respondent has engaged' in, and isengaging in,unfair labor practiceswithin themeaningof Section 8(a)(5) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII,above,occurring in connection with its operationsas described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.IV. THEREMEDYHaving found thatthe Respondent has engaged inunfairlabor practiceswithin the meaningof Section8(a)(5) and (1) of the Act, we shall orderthat it ceaseand desisttherefromand, upon request,bargaincollec-tivelywith the Unionas the exclusiverepresentativeof all employeesin the appropriate unit,and, if anunderstandingis reached, embody suchunderstandingin a signed agreement. In order toinsurethat the employ-ees inthe appropriate unit will be accorded the servicesof their electedbargaining agent forthe period providedby law, weshall construe the initialyear of certificationas beginningon the datethe Respondent commencesto bargain in good faithwith the Unionas the recognizedbargaining representative in the appropriate unit. See:Mar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merceCompanydlblaLamarHotel,140NLRB 226,229, enfd. 328 F.2d 600 (C A 5), cert. denied 379U.S. 817;BurnettConstruction Company,149NLRB1419, 1421, enfd. 350 F. 2d 57 (C. A. 10)CONCLUSIONS OF LAW1.ProvincialHouse,Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Nursing and Convalescent Homes Employees Divi-sion,Service Employees International Union,Local No.79, AFL-CIO,is a labor organization within the meaningof Section2(5) ofthe Act.3.All full-time and regular part-time nurses aides,orderlies, housekeeping employees,dietary employees,laundry employees,and grounds and maintenanceemployees employed by Respondent at its Hastings,Michigan,facility,but excluding all office clericalemployees,registered nurses, licensed practical nurses,guards and supervisors as defined in theAct, and allother employees,constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since October 24, 1969,the above-named labororganization has been and now is the certified and exclu-sive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or'about January 6, 1970, andat all times thereafter,.to bargaincollectively with theabove-named labor organization as the exclusive bargain-ing representative of all the employees of the Respondentin the aforesaid appropriate unit,theRespondent hasengaged in and is engaging in unfairlabor practiceswithin the meaning of Section 8(a)(5) of the Act.,6By the aforesaid refusal to bargain,Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining,and coercing,its employeesin the exercise of the rights guaranteed them in Section7 of the Act, and has thereby engaged in, andis engagingin, unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(d) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, ProvincialHouse, Inc , Hastings,Michigan, its officers,agents,successors,and assigns,shall: i1.Cease and desist from: '(a)Refusing to bargaincollectivelyconcerning therates of pay, wages, hours, and other terms and condi-tions of employment with Nursing and ConvalescentHome Employees Division,Service Employees Interna-tional Union, Local No. 79, AFL-CIO, as the exclusivebargaining representative of its employees in the follow-ing appropriate unit-,,All full-time and regular part-time nurses aides,orderlies, housekeeping employees, dietary employ-ees, laundry employees,and grounds and mainte-nance employeesemployed byRespondent at itsHastings, Michigan, facility, but excluding all officeclerical employees,registered nurses, licensed prac-tical nurses, guards and supervisors as defined inthe Act, and all other employees(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them by Section7 of the Act.2Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representative of allemployees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Hastings, Michigan,place of business,copies of the attached notice marked "Appendix."3'In the eventthat this Orderis enforced by a judgmentof a UnitedStatesCourt of Appeals, the wordsin the notice reading"Postedby Order ofthe NationalLaborRelations Board" shall read "Postedpursuant to a Judgmentof the United States Court of Appealsenforcingan Order of the National Labor PROVINCIAICopies of said notice, on forms provided by the RegionalDirector for Region7,shall,after being duly signedby the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafterin conspicuous places, including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material(c)Notify said Regional Director for Region 7, inwriting, within 10 days from the date of this Decisionand Order, what steps the Respondent has taken tocomply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively withnursing and convalescent home employees division,service employees international union,localno79,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit describedbelowWE WILL NOTinany like or related mannerinterferewith, restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the ActHOUSE, INC313WE WILL, uponrequest,bargainwith the above-namedUnionas the exclusive representative ofallour employeesin the bargainingunit describedbelow with respectto rates ofpay, wages, hours,and other terms and conditionsoff employment,and ifan understandingis reached, embody suchunderstanding in a signed agreementThe bargainingunit isAll full-time andregular part time nurses aides,orderlies,housekeeping employeesdietaryemployees, laundry employees,and groundsandmaintenance employeesemployed byRespondent at itsHastings, Michigan,facility,but excluding all office clericalemployees, reg-isterednurses, licensedpracticalnurses,guards and supervisors as defined in the Act,and all other employeesPROVINCIAL HOUSE, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith itsprovisions,may be directed to the Board sOffice 500 Book Building, 1249 Washington BoulevardDetroitMichigan 48226 Telephone313-226-3200